          Case: 1:20-cv-00137-JMV Doc #: 24 Filed: 08/10/21 1 of 2 PageID #: 725


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION


CASSANDRA MONKINA PAYNE                                                                                 PLAINTIFF

V.                                                                                          NO. 1:20CV137-JMV

COMMISSIONER OF SOCIAL SECURITY                                                                      DEFENDANT

                                              FINAL JUDGMENT

         This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for supplemental security income. The parties have

consented to entry of final judgment by the United States Magistrate Judge under the provisions

of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The Court,

having reviewed the record, the administrative transcript, the briefs of the parties, and the

applicable law and having heard oral argument, finds as follows, to-wit:

         For the reasons stated in the Commissioner’s brief and echoed by the Court on the record

at the conclusion of the parties’ oral argument during a hearing held in this matter on August 10,

2021, the Court finds there is no reversible error, and the Commissioner’s decision is supported

by substantial evidence in the record.1 Therefore, the decision of the Commissioner is hereby




1
  Judicial review under 42 U.S.C. § 405(g) is limited to two inquiries: (1) whether substantial evidence in the record
supports the Commissioner’s decision and (2) whether the decision comports with proper legal standards. See Villa
v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990). “Substantial evidence is ‘such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.’” Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994)
(quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)). “It is more than a mere
scintilla, and less than a preponderance.” Spellman v. Shalala, 1 F.3d 357, 360 (5th Cir. 1993) (citing Moore v.
Sullivan, 919 F.2d 901, 904 (5th Cir. 1990)). “A decision is supported by substantial evidence if ‘credible evidentiary
choices or medical findings support the decision.’” Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (citations
omitted). The court must be careful not to “reweigh the evidence or substitute . . . [its] judgment” for that of the ALJ,
see Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988), even if it finds that the evidence preponderates against the
Commissioner's decision. Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994); Harrell v. Bowen, 862 F.2d 471, 475
(5th Cir. 1988).
     Case: 1:20-cv-00137-JMV Doc #: 24 Filed: 08/10/21 2 of 2 PageID #: 726


AFFIRMED.

    SO ORDERED AND ADJUDGED this, the 10th day of August, 2021.

                                    /s/ Jane M. Virden
                                    UNITED STATES MAGISTRATE JUDGE




                                       2
